                Case 2:19-cv-11786-ILRL-MBN Document 7 Filed 08/01/19 Page 1 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Eastern District of Louisiana



                      Garber Bros., INC.                        )
                                                                )
                            Plaintiff(s)
                                v.                              )       Civil Action No. 2:19 cv 11786 B(5)
                                                                )
                                                                )
                                                                )
                    M/V First & Ten et al                       )
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) EPIC COMPANIES, LLC c/o Registered Agent
                                   Corporation Service Company,
                                   251 Little Falls Drive, Wilmington, DE 19808




         A lawsuit has been filed against you.

         Within 2 I days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                  THOMAS, M. DUPONT
                                  5900 HWY 90 East
                                  Broussard, LA 70518
                                  COUNSEL FOR GARBER BROS, INC.


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                          CLERK OF COURT


Date: __________
                                                                                    Signature of Clerk or Deputy Clerk


                Aug 01 2019
                 Case 2:19-cv-11786-ILRL-MBN Document 7 Filed 08/01/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19 cv 11786 B(5)

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)    EPIC COMPANIES, LLC c/o CORPORATION SERVICE CO
was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                           ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)

          ----------------- , a person of suitable age and discretion who resides there,
           on (date)                               ' and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                                    , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                           ; or

          0 I returned the summons unexecuted because                                                                             · or

          0 Other (specify):



          My fees are$                             for travel and$                  for services, for a total of$          0.00


           1 declare under penalty of perjury that this information is true.


Date:
                                                                                            Server's signature



                                                                                        Printed name and title




                                                                                            Server's address

Additional information regarding attempted service, etc:
